IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JAY YUNIK,                         :   No. 10 WAP 2015
                                   :
                  Appellant        :   Appeal from the Order of the
                                   :   Commonwealth Court dated March 24,
                                   :   2015 at No. 685 M.D. 2014.
             v.                    :
                                   :
                                   :
JOHN E. WETZEL, DEPARTMENT OF      :
CORRECTIONS, EMPLOYEE'S,           :
                                   :
                  Appellees        :


                                 ORDER


PER CURIAM


     AND NOW, this 3rd day of June, 2015, the Notice of Appeal is hereby

QUASHED.